DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew et al. in view of Hanna et al.
	There is disclosed in Bartholomew a product feeder, intended to be interposed between a product container 34 and a product conveying element (cylindrical funnel, fig. 7) wherein the product feeder has an inlet 92 and an offset outlet 74, wherein the product feeder is intended to be arranged with its inlet below and in alignment with an outlet of the product container and with its outlet above and in alignment with an inlet of the product conveying element, wherein the product feeder includes a stationary upper plate 90, in which the product feeder inlet is defined, a stationary lower plate (figs. 6 and 7), in which the product feeder outlet is 
	Hanna discloses that it is known in the art to mount a plurality of feeder partitions 40 removably to a solid core of a product feeder, the removable partitions allowing for the construction of a varied number of dosing compartments having varied product dosing volumes.
	It would have been obvious to one skilled in the art to substitute the feeder core and partition arrangement of Bartholomew with the core and partition arrangement taught in Hanna, in order to vary the amount and volume of the dosing compartments.
	In regards to the use of the claimed invention to feed coffee beans, such use is intended only and provides not structural limitations. It is apparent that the apparatus of Bartholomew could be used with coffee beans.
	In regards to claim 6, the rotatable feeder body is removably mounted to the feeder, and it is apparent that it could be replaced with another body having a different partition configuration. It should be noted that the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Goosman, Waldner, Weir, Alshammary and Matter are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761